Order denying motion of Carl Wente, appearing specially, to set aside purported service of citation on him individually and to dismiss petition as to him in his individual capacity, reversed on the law, without costs, and the motion granted, without costs. The purported service by publication is effective so far as concerns Wente as trustee. It is ineffectual as to Wente as an individual. (Matter of Matheson, 265 N. Y. 81; 2 Scott on Trusts, § 268.) Moreover the petition seeks no relief against Wente individually. Nolan, P. J., Carswell, Adel and MacCrate, JJ., concur; Johnston, J., not voting.